In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________

           No. 02-19-00127-CR
           No. 02-19-00128-CR
      ___________________________

SHANNON JERMAINE GARRETT, Appellant

                     V.

          THE STATE OF TEXAS


On Appeal from Criminal District Court No. 2
           Tarrant County, Texas
   Trial Court Nos. 1444250D, 1451192D


Before Sudderth, C.J.; Womack and Wallach, JJ.
  Memorandum Opinion by Justice Womack
                           MEMORANDUM OPINION

      Appellant Shannon Jermaine Garrett appeals his convictions for possession of

less than one gram of cocaine and for assault-family violence by impeding breath or

circulation. See Tex. Health & Safety Code Ann. § 481.115(b); Tex. Penal Code Ann.

§ 22.01(b)(2)(B). We affirm.

      On November 30, 2016, in accordance with a plea bargain with the State, the

trial court placed Garrett on deferred adjudication community supervision for three

years for both offenses. On January 25, 2018, the State petitioned the trial court to

proceed to adjudication. In its petition, the State alleged that Garrett had failed to

report numerous times, failed to complete the Batterer’s Intervention and Prevention

Program, failed to submit to numerous drug tests, tested positive for marijuana on

multiple occasions, and failed to complete court-ordered community service.

      At the revocation hearing, Garrett pleaded true1 to each of the State’s

allegations. The trial court adjudicated Garrett of both offenses and sentenced him to



      1
        Even though Garrett pleaded “[t]rue” to each of the allegations at the
revocation hearing, both of the trial court’s judgments reflect that Garrett entered a
plea of “TRUE-BUT.” A “true but” plea appears to be criminal law vernacular for
when a defendant pleads true to the State’s allegations but still desires to have a
hearing before the trial court where the defendant can, among other things, put on
mitigating evidence or request leniency in sentencing. See Davis v. State, No. 02-04-
206-CR, 2005 WL 675513, at *1 (Tex. App.—Fort Worth Mar. 24, 2005, no pet.)
(mem. op., not designated for publication) (“Upon his plea of true, or, in the
vernacular, his plea of ‘true but,’ the trial court adjudicated Appellant guilty of robbery
and sentenced him to ten years’ confinement.”).


                                            2
two years in jail for the possession charge and three years’ incarceration for the assault

charge, with the sentences to run concurrently.

      Garrett’s court-appointed appellate counsel has filed a motion to withdraw as

counsel and a brief in support of that motion. Counsel’s brief and motion meet the

requirements of Anders v. California by presenting a professional evaluation of the

record demonstrating why there are no arguable grounds for relief. See 386 U.S. 738,

744, 87 S. Ct. 1396, 1400 (1967). In compliance with Kelly v. State, counsel notified

Garrett of the motion to withdraw, provided him a copy of the brief, informed him of

his right to file a pro se response, informed him of his pro se right to seek

discretionary review should this court hold that the appeal is frivolous, and took

concrete measures to facilitate Garrett’s review of the appellate record. 436 S.W.3d
313, 319 (Tex. Crim. App. 2014). Garrett had the opportunity to file a pro se

response to the Anders brief, but he did not. The State informed this court by letter

that it would not be filing a responding brief.

      As the reviewing court, we must conduct an independent evaluation of the

record to determine whether counsel is correct in determining that the appeal is

frivolous. See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays v.

State, 904 S.W.2d 920, 923 (Tex. App.—Fort Worth 1995, no pet.). Only then may we

grant counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct.
346, 351 (1988).



                                            3
      We have carefully reviewed the record and counsel’s brief. We agree with

counsel that this appeal is wholly frivolous and without merit—we find nothing in the

record that arguably might support an appeal. See Bledsoe v. State, 178 S.W.3d 824,

827–28 (Tex. Crim. App. 2005). Accordingly, we grant counsel’s motion to withdraw

and affirm the trial court’s judgments.


                                                    /s/ Dana Womack

                                                    Dana Womack
                                                    Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: February 6, 2020




                                          4